 



EXHIBIT 10.43

THE GOLDMAN SACHS AMENDED AND RESTATED
STOCK INCENTIVE PLAN
      YEAR-END FRENCH ALTERNATIVE RSU AWARD
     This Award Agreement sets forth the terms and conditions of the      
Year-End award (this “Award”) of RSUs (“Year-End French Alternative RSUs”)
granted to you under The Goldman Sachs Amended and Restated Stock Incentive Plan
(the “Plan”).
     1. The Plan. This Award is made pursuant to the Plan, the terms of which
are incorporated in this Award Agreement. Capitalized terms used in this Award
Agreement that are not defined in this Award Agreement have the meanings as used
or defined in the Plan. References in this Award Agreement to any specific Plan
provision shall not be construed as limiting the applicability of any other Plan
provision.
     2. Award.
     (a) The number of Year-End French Alternative RSUs subject to this Award is
set forth in the Award Statement delivered to you. An RSU is an unfunded and
unsecured promise to deliver (or cause to be delivered) to you, subject to the
terms and conditions of this Award Agreement, a share of Common Stock (a
“Share”) on the Delivery Date or as otherwise provided herein. Until such
delivery, you have only the rights of a general unsecured creditor, and no
rights as a shareholder of GS Inc. This Award is conditioned on your executing
the related signature card and returning it to the address designated on the
signature card and/or by the method designated on the signature card by the date
specified, and is subject to all terms, conditions and provisions of the Plan
and this Award Agreement, including, without limitation, the arbitration and
choice of forum provisions set forth in Paragraph 12. By executing the related
signature card (which, among other things, opens the custody account referred to
in paragraph 3(b) if you have not done so already), you will have confirmed your
acceptance of all of the terms and conditions of this Award Agreement.
     (b) This Award is made available to you solely because you are an employee
of the Firm on the Date of Grant who does not own shares representing 10% or
more of the issued share capital of GS Inc.
     3. Vesting and Delivery.
     (a) Vesting. Except as provided in this Paragraph 3 and in Paragraphs 2, 4,
6, 7, 9, 10 and 15, on each Vesting Date you shall become Vested in the number
or percentage of Year-End French Alternative RSUs specified next to such Vesting
Date on the Award Statement (which may be rounded to avoid fractional Shares).
While continued active Employment is not required in order to receive delivery
of the Shares underlying your Outstanding Year-End French Alternative RSUs that
are or become Vested, all other terms and conditions of this Award Agreement
shall continue to apply to such Vested Year-End French Alternative RSUs, and
failure to meet such terms and conditions may result in the termination of this
Award (as a result of which no Shares underlying such Vested Year-End French
Alternative RSUs would be delivered).
     (b) Delivery.
     (i) The Delivery Date with respect to this Award shall be the date
specified as such on your Award Statement, if that date is during a Window
Period or, if that date is not during a Window Period, the first Trading Day of
the first Window Period beginning after that date. For this purpose, a “Trading
Day” is a day on which Shares trade regular way on the New York Stock Exchange.
Notwithstanding any other provision to the contrary in this Award Agreement or
your Award Statement, the Delivery Date shall not occur prior to the

 



--------------------------------------------------------------------------------



 



expiration of a minimum period of two years following the Date of Grant except
as provided in Paragraph 3(c) hereof.
     (ii) Except as provided in this Paragraph 3 and in Paragraphs 2, 4, 5, 6,
7, 9, 10 and 15, in accordance with Section 3.23 of the Plan, reasonably
promptly (but in no case more than thirty (30) Business Days) after the date
specified as the Delivery Date (or any other date delivery of Shares is called
for hereunder), Shares underlying the number or percentage of your then
Outstanding Year-End French Alternative RSUs with respect to which the Delivery
Date (or other date) has occurred (which number of Shares may be rounded to
avoid fractional Shares) shall be delivered by book-entry credit to a special
custody account or a special brokerage account as approved or required by the
Firm and shall be subject to the Transfer Restrictions described in Paragraph
3(b)(iv) hereof until the “Transferability Date” (defined below) identified on
your Award Statement. Notwithstanding the foregoing, if you are or become
considered by GS Inc. to be one of its “covered employees” within the meaning of
Section 162(m) of the Code, then you shall be subject to Section 3.21.3 of the
Plan, as a result of which delivery of your Shares may be delayed.
     (iii) Notwithstanding Section 1.3.2(i) of the Plan, you shall receive, on
the Delivery Date, Shares only to the exclusion of cash, other securities, other
Awards or other property.
     (iv) Notwithstanding any other provision to the contrary in this Award
Agreement (except for Section 9(h)) or the Award Statement and except as may be
determined by the Firm, in its sole discretion in a manner it concludes is
consistent with the deferral of French income taxes with respect to the Year-End
French Alternative RSUs until a date that is two years following the Delivery
Date specified on your Award Statement (the “Transferability Date”) (i) Shares
delivered with respect to any Year-End French Alternative RSUs granted to you
shall not be permitted to be sold, exchanged, transferred, assigned, pledged,
hypothecated, fractionalized, hedged or otherwise disposed of (including through
the use of any cash-settled instrument), whether voluntarily or involuntarily by
you (collectively referred to as the “Transfer Restrictions”) and any purported
sale, exchange, transfer, assignment, pledge, hypothecation, fractionalization,
hedge or other disposition in violation of the Transfer Restrictions shall be
void; and (ii) if and to the extent Shares underlying such Year-End French
Alternative RSUs are certificated, the certificates representing such Shares are
subject to the restrictions in this Paragraph 3(b)(iv) and GS Inc. shall advise
its transfer agent to place a stop order against the transfer of such Shares in
violation of the Transfer Restrictions. Within 30 Business Days after the
Transferability Date (or any other date described herein the Transfer
Restrictions are removed), GS Inc. shall take, or shall cause to be taken, such
steps as may be necessary to remove the Transfer Restrictions.
     (c) Death. Notwithstanding any other Paragraph of this Award Agreement, if
you die prior to the Delivery Date, the Shares underlying your then Outstanding
Year-End French Alternative RSUs shall be delivered to the representative of
your estate as soon as practicable after the date of death and after such
documentation as may be requested by the Committee is provided to the Committee.
The Committee may adopt procedures pursuant to which you may be permitted to
specifically bequeath some or all of your Outstanding Year-End French
Alternative RSUs under your will to an organization described in
Sections 501(c)(3) and 2055(a) of the Code (or such other similar charitable
organization as may be approved by the Committee).
     4. Termination of Year-End French Alternative RSUs and Non-Delivery of
Shares.
     (a) Unless the Committee determines otherwise, and except as provided in
Paragraphs 3(c), 6, 7, and 9(h), if your Employment terminates for any reason or
you otherwise are no longer actively employed with the Firm, your rights in
respect of your Year-End French Alternative RSUs that were Outstanding but that
had not yet become Vested immediately prior to your termination of Employment
immediately shall terminate, such Year-End French Alternative RSUs shall cease
to be Outstanding and no Shares shall be delivered in respect thereof.
     (b) Unless the Committee determines otherwise, and except as provided in
Paragraphs 6 and 7, your rights in respect of all of your Outstanding Year-End
French Alternative RSUs (whether or not

2



--------------------------------------------------------------------------------



 



Vested) immediately shall terminate, such Year-End French Alternative RSUs shall
cease to be Outstanding and no Shares shall be delivered in respect thereof if:
     (i) you attempt to have any dispute under the Plan or this Award Agreement
resolved in any manner that is not provided for by Paragraph 12 or Section 3.17
of the Plan;
     (ii) any event that constitutes Cause has occurred;
     (iii) (A) you, in any manner, directly or indirectly, (1) Solicit any
Client to transact business with a Competitive Enterprise or to reduce or
refrain from doing any business with the Firm, (2) interfere with or damage (or
attempt to interfere with or damage) any relationship between the Firm and any
Client, (3) Solicit any person who is an employee of the Firm to resign from the
Firm or to apply for or accept employment with any Competitive Enterprise or
(4) on behalf of yourself or any person or Competitive Enterprise hire, or
participate in the hiring of, any Selected Firm Personnel or identify, or
participate in the identification of, Selected Firm Personnel for potential
hiring, whether as an employee or consultant or otherwise, or (B) Selected Firm
Personnel are Solicited, hired or accepted into partnership, membership or
similar status (1) by a Competitive Enterprise that you form, that bears your
name, in which you are a partner, member or have similar status, or in which you
possess or control greater than a de minimis equity ownership, voting or profit
participation or (2) by any Competitive Enterprise where you have, or are
intended to have, direct or indirect managerial or supervisory responsibility
for such Selected Firm Personnel;
     (iv) you fail to certify to GS Inc., in accordance with procedures
established by the Committee, that you have complied, or the Committee
determines that you in fact have failed to comply, with all the terms and
conditions of the Plan and this Award Agreement. By accepting the delivery of
Shares under this Award Agreement, you shall be deemed to have represented and
certified at such time that you have complied with all the terms and conditions
of the Plan and this Award Agreement;
     (v) the Committee determines that you failed to meet, in any respect, any
obligation you may have under any agreement between you and the Firm, or any
agreement entered into in connection with your Employment with the Firm,
including, without limitation, the Firm’s notice period requirement applicable
to you, any offer letter, employment agreement or any shareholders’ agreement to
which other similarly situated employees of the Firm are a party; or
     (vi) as a result of any action brought by you, it is determined that any of
the terms or conditions for delivery of Shares in respect of this Award
Agreement are invalid.
For purposes of the foregoing, the term “Selected Firm Personnel” means: (i) any
Firm employee or consultant (A) with whom you personally worked while employed
by the Firm, or (B) who at any time during the year immediately preceding your
termination of Employment with the Firm, worked in the same division in which
you worked; and (ii) any Managing Director of the Firm.
     5. Repayment. The provisions of Section 2.6.3 of the Plan (which requires
Award recipients to repay to the Firm amounts delivered to them if the Committee
determines that all terms and conditions of this Award Agreement in respect of
such delivery were not satisfied) shall apply to this Award.
     6. Extended Absence, Retirement and Downsizing.
     (a) Notwithstanding any other provision of this Award Agreement, but
subject to Paragraphs 3(b)(i) and (iv) and 6(b), in the event of the termination
of your Employment (determined as described in Section 1.2.19 of the Plan) by
reason of Extended Absence or Retirement, the condition set forth in Paragraph
4(a) shall be waived with respect to any Year-End French Alternative RSUs that
were Outstanding but that had not yet become Vested immediately prior to such
termination of Employment (as a result of which such Year-End French Alternative
RSUs shall become Vested), but all other terms and conditions of this Award
Agreement shall continue to apply.

3



--------------------------------------------------------------------------------



 



     (b) Without limiting the application of Paragraph 4(b), your rights in
respect of your Outstanding Year-End French Alternative RSUs that become Vested
in accordance with Paragraph 6(a) immediately shall terminate, such Outstanding
Year-End French Alternative RSUs shall cease to be Outstanding, and no Shares
shall be delivered in respect thereof if, prior to the original Vesting Date
with respect to such Year-End French Alternative RSUs, you (i) form, or acquire
a 5% or greater equity ownership, voting or profit participation interest in,
any Competitive Enterprise, or (ii) associate in any capacity (including, but
not limited to, association as an officer, employee, partner, director,
consultant, agent or advisor) with any Competitive Enterprise. Notwithstanding
the foregoing, unless otherwise determined by the Committee in its discretion,
this Paragraph 6(b) will not apply if your termination of Employment by reason
of Extended Absence or Retirement is characterized by the Firm as “involuntary”
or by “mutual agreement” other than for Cause and if you execute such a general
waiver and release of claims and an agreement to pay any associated tax
liability, both as may be prescribed by the Firm or its designee. No termination
of Employment initiated by you, including any termination claimed to be a
“constructive termination” or the like or a termination for good reason, will
constitute an “involuntary” termination of Employment or a termination of
Employment by “mutual agreement.”
     (c) Notwithstanding any other provision of this Award Agreement and subject
to your executing such general waiver and release of claims and an agreement to
pay any associated tax liability, both as may be prescribed by the Firm or its
designee, if your Employment is terminated without Cause solely by reason of a
“downsizing,” the condition set forth in Paragraph 4(a) shall be waived with
respect to your Year-End French Alternative RSUs that were Outstanding but that
had not yet become Vested immediately prior to such termination of Employment
(as a result of which such Year-End French Alternative RSUs shall become
Vested), but all other conditions of this Award Agreement (including, without
limitation, Paragraphs 3(b)(i) and (iv)) shall continue to apply. Whether or not
your Employment is terminated solely by reason of a “downsizing” shall be
determined by the Firm in its sole discretion. No termination of Employment
initiated by you, including any termination claimed to be a “constructive
termination” or the like or a termination for good reason, will be solely by
reason of a “downsizing.”
     7. Change in Control. Without limiting the applicability of Paragraphs
3(b)(i) and (iv) hereof, and notwithstanding anything to the contrary in this
Award Agreement, in the event a Change in Control shall occur and within
18 months thereafter the Firm terminates your Employment without Cause or you
terminate your Employment for Good Reason, all Shares underlying your then
Outstanding Year-End French Alternative RSUs, whether or not Vested, shall be
delivered (but not earlier than the second anniversary of the Date of Grant) and
Shares so delivered shall be subject to the Transfer Restrictions described in
Paragraph 3(b)(iv).
     8. Dividend Equivalent Rights. Each Year-End French Alternative RSU shall
include a Dividend Equivalent Right. Accordingly, with respect to each of your
Outstanding Year-End French Alternative RSUs, at or after the time of
distribution of any regular cash dividend paid by GS Inc. in respect of a Share
the record date for which occurs on or after the Date of Grant, you shall be
entitled to receive an amount (less applicable withholding) equal to such
regular dividend payment as would have been made in respect of the Share
underlying such Outstanding Year-End French Alternative RSU. Payment in respect
of a Dividend Equivalent Right shall be made only with respect to Year-End
French Alternative RSUs that are Outstanding on the relevant record date. Each
Dividend Equivalent Right shall be subject to the provisions of Section 2.8.2 of
the Plan.
     9. Certain Additional Terms, Conditions and Agreements.
     (a) The delivery of Shares is conditioned on your satisfaction of any
applicable withholding taxes in accordance with Section 3.2 of the Plan. To the
extent permitted by applicable law, the Firm, in its sole discretion, may
require you to provide amounts equal to all or a portion of any Federal, State,
local, foreign or other tax obligations imposed on you or the Firm in connection
with the grant, vesting or delivery of this Award by requiring you to choose
between remitting such amount (i) in cash (or through payroll deduction or
otherwise) or (ii) in the form of proceeds from the Firm’s executing a sale of
Shares delivered to

4



--------------------------------------------------------------------------------



 



you pursuant to this Award. In addition, if you are an individual with separate
employment contracts (at any time during and/or after the Firm’s       fiscal
year), the Firm may, in its sole discretion, require you to provide for a
reserve in an amount the Firm determines is advisable or necessary in connection
with any actual, anticipated or potential tax consequences related to your
separate employment contracts by requiring you to choose between remitting such
amount (i) in cash (or through payroll deduction or otherwise) or (ii) in the
form of proceeds from the Firm’s executing a sale of Shares delivered to you
pursuant to this Award (or any other Outstanding Awards under the Plan). In no
event, however, shall any choice you may have under the preceding two sentences
determine, or give you any discretion to affect, the timing of the delivery of
Shares or the timing of payment of tax obligations.
     (b) If you are or become a Managing Director, your rights in respect of the
Year-End French Alternative RSUs are conditioned on your becoming a party to any
shareholders’ agreement to which other similarly situated employees of the Firm
are a party.
     (c) Your rights in respect of your Year-End French Alternative RSUs are
conditioned on the receipt to the full satisfaction of the Committee of any
required consents (as described in Section 3.3 of the Plan) that the Committee
may determine to be necessary or advisable.
     (d) You understand and agree, in accordance with Section 3.3 of the Plan,
by accepting this Award, you have expressly consented to all of the items listed
in Section 3.3.3(d) of the Plan, which are incorporated herein by reference.
     (e) You understand and agree, in accordance with Section 3.22 of the Plan,
by accepting this Award you have agreed to be subject to the Firm’s policies in
effect from time to time concerning trading in Shares and hedging or pledging
Shares and equity-based compensation or other awards (including, without
limitation, the Firm’s “Policies With Respect to Transactions Involving GS
Shares, Equity Awards and GS Options by Persons Affiliated with GS Inc.”), and
confidential or proprietary information, and to effect sales of Shares delivered
to you in respect of your Year-End French Alternative RSUs in accordance with
such rules and procedures as may be adopted from time to time with respect to
sales of such Shares (which may include, without limitation, restrictions
relating to the timing of sale requests, the manner in which sales are executed,
pricing method, consolidation or aggregation of orders and volume limits
determined by the Firm). In addition, you understand and agree that you shall be
responsible for all brokerage costs and other fees or expenses associated with
your Year-End French Alternative RSU Award, including without limitation, such
brokerage costs or other fees or expenses in connection with the sale of Shares
delivered to you hereunder.
     (f) In addition to the legends described in Paragraph 3(b)(iv) hereof, GS
Inc. may affix to Certificates representing Shares issued pursuant to this Award
Agreement any legend that the Committee determines to be necessary or advisable
(including to reflect any restrictions to which you may be subject under a
separate agreement with GS Inc.). GS Inc. may advise the transfer agent to place
a stop order against any legended Shares.
     (g) You undertake to comply with (and take all steps requested by the Firm
to assure that it complied with) the reporting requirements to be established by
French law and regulations in order to benefit from the tax and social security
regime set forth under article 83 of the Finance Bill for 2005 (#2004-1484)
dated December 30, 2004, article 41 of the law #2005-842 dated July 26, 2005 and
articles 34, 39, 40 and article 41 of the Law #2006-1770 dated December 30,
2006.
     (h) Without limiting the application of Paragraph 4(b), if:
     (i) your Employment with the Firm terminates solely because you resigned to
accept employment at any U.S. Federal, state or local government, any non-U.S.
government, any supranational or international organization, any self-regulatory
organization or any agency, or instrumentality of any such government or
organization, or any other employer determined by the Committee, and as a result
of such employment, your continued holding of your Outstanding Year-End French
Alternative RSUs and/or the Shares

5



--------------------------------------------------------------------------------



 



delivered in respect of your Year-End French Alternative RSUs that are subject
to Transfer Restrictions would result in an actual or perceived conflict of
interest (“Conflicted Employment”); or
     (ii) following your termination of Employment other than described in
Paragraph 9(h)(i), you notify the Firm that you have accepted or intend to
accept Conflicted Employment at a time when you continue to hold Outstanding
Year-End French Alternative RSUs and/or Shares delivered in respect of Year-End
French Alternative RSUs that are subject to Transfer Restrictions;
then, in the case of Paragraph 9(h)(i) above only, the condition set forth in
Paragraph 4(a) shall be waived with respect to any Year-End French Alternative
RSUs you then hold that had not yet become Vested (as a result of which such
Year-End French Alternative RSUs shall become Vested) and, in the case of
Paragraphs 9(h)(i) and 9(h)(ii) above, the Transfer Restrictions with respect to
Shares delivered in respect of Year-End French Alternative RSUs that are subject
to Transfer Restrictions shall be removed, and, at the sole discretion of the
Firm, you shall receive either a lump sum cash payment in respect of, or
delivery of Shares underlying, your then Outstanding Vested Year-End French
Alternative RSUs, in each case as soon as practicable after the Committee has
received satisfactory documentation relating to your Conflicted Employment.
Notwithstanding anything else herein, payment or delivery in respect of Year-End
French Alternative RSUs as a result of this Paragraph 9(h) shall be made only at
such time and if and to the extent as would not result in the imposition of any
additional tax to you under Section 409A of the Code (which governs the taxation
of certain deferred compensation).
     10. Right of Offset. The obligation to deliver Shares under this Award
Agreement is subject to Section 3.4 of the Plan, which provides for the Firm’s
right to offset against such obligation any outstanding amounts you owe to the
Firm and any amounts the Committee deems appropriate pursuant to any tax
equalization policy or agreement.
     11. Amendment. The Committee reserves the right at any time to amend the
terms and conditions set forth in this Award Agreement, and the Board may amend
the Plan in any respect; provided that, notwithstanding the foregoing and
Sections 1.3.2(f), 1.3.2(g) and 3.1 of the Plan, no such amendment shall
materially adversely affect your rights and obligations under this Award
Agreement without your consent; and provided further that the Committee
expressly reserves its rights to amend the Award Agreement and the Plan as
described in Sections 1.3.2(h)(1), (2) and (4) of the Plan. Any amendment of
this Award Agreement shall be in writing signed by an authorized member of the
Committee or a person or persons designated by the Committee.
     12. Arbitration; Choice of Forum. BY ACCEPTING THIS AWARD, YOU UNDERSTAND
AND AGREE THAT THE ARBITRATION AND CHOICE OF FORUM PROVISIONS SET FORTH IN
SECTION 3.17 OF THE PLAN, WHICH ARE EXPRESSLY INCORPORATED HEREIN BY REFERENCE
AND WHICH, AMONG OTHER THINGS, PROVIDE THAT ANY DISPUTE, CONTROVERSY OR CLAIM
BETWEEN THE FIRM AND YOU ARISING OUT OF OR RELATING TO OR CONCERNING THE PLAN OR
THIS AWARD AGREEMENT SHALL BE FINALLY SETTLED BY ARBITRATION IN NEW YORK CITY,
PURSUANT TO THE TERMS MORE FULLY SET FORTH IN SECTION 3.17 OF THE PLAN, SHALL
APPLY.
     13. Non-transferability. Except as otherwise may be provided in this
Paragraph or as otherwise may be provided by the Committee, the limitations on
transferability set forth in Section 3.5 of the Plan shall apply to this Award.
Any purported transfer or assignment in violation of the provisions of this
Paragraph 13 or Section 3.5 of the Plan shall be void. The Committee may adopt
procedures pursuant to which some or all recipients of Year-End French
Alternative RSUs may transfer some or all of their Year-End French Alternative
RSUs through a gift for no consideration to any child, stepchild, grandchild,
parent, stepparent, grandparent, spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law or sister-in-law,
including adoptive relationships, any person sharing the recipient’s household
(other than a tenant or employee), a trust in which these persons have more than
50% of the beneficial interest, and any other entity in which these persons (or
the recipient) own more than 50% of the voting interests.

6



--------------------------------------------------------------------------------



 



     14. Governing Law. THIS AWARD SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAWS.
     15. Delay in Payment. To the extent required in order to avoid the
imposition of any interest and/or additional tax under Section 409A(a)(1)(B) of
the Code, any payments or deliveries due as a result of your termination of
Employment with the Firm may be delayed for six months if you are deemed to be a
“specified employee” as defined in Section 409A(a)(2)(i)(B) of the Code.
     16. Headings. The headings in this Award Agreement are for the purpose of
convenience only and are not intended to define or limit the construction of the
provisions hereof.
     IN WITNESS WHEREOF, GS Inc. has caused this Award Agreement to be duly
executed and delivered as of the Date of Grant.

              THE GOLDMAN SACHS GROUP, INC.
 
       
 
  By:        
 
 
  Name:    
 
  Title:    

7